Citation Nr: 0516265	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  96-51 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
surgery in May 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his spouse, with the assistance of a VA 
employee


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In a decision dated in March 1998, the Board denied the 
veteran's claim.  Subsequently, he appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court).  By Order entered in 
January 1999, the Veterans Claims Court vacated the Board's 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

In August 1999, the Board remanded the issue to the RO for 
further development.  A hearing was held at the RO before the 
undersigned Board member in August 2001.  Transcripts of 
hearing testimony presented in October 1996 and in August 
2001 are of record.  

In February 2002, the Board again denied the claim.  The 
Veterans Claims Court again vacated the Board's decision.  In 
August 2003, the Board remanded the claim for due process 
considerations.  The claim is again on appeal to the Board.


FINDINGS OF FACT

1.  The veteran was hospitalized at Lakeside VA Medical 
Center in April 1990 for left leg ischemia.

2.  On May 6, 1990, the veteran was transferred to 
Northwestern Memorial Hospital, a non-VA facility, and 
underwent a left femoral to above knee popliteal bypass, 
angioscopy, and intraoperative arteriography the following 
day.

3.  On the first post-operative day, the veteran's cardiac 
enzymes were elevated, suggesting some element of myocardial 
ischemia or infarction.  There was no electrocardiographic 
evidence of a myocardial infarction.

4.  On the second post-operative day, the veteran was ruled 
out for a myocardial infarction and transferred back to 
Lakeside VA Medical Center.


CONCLUSION OF LAW

The veteran is not entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of surgery in May 1990.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, contends, in essence, that he suffered a 
myocardial infarction while undergoing surgery in May 1990.  
While the surgery was not performed at a VA facility, he 
asserts that VA authorized the treatment.

The law in effect at the time the veteran filed his claim 
provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Veterans 
Appeals (now the Veterans Claims Court) and the Federal Court 
of Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.

The version of 38 C.F.R. § 3.358 as amended in March 1995 is 
most beneficial to the veteran and thus applicable in this 
case.  This regulation provides, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

Parenthetically, in response to Gardner, the statutory 
authority for the regulation was amended effective in October 
1997 to require fault on the part of VA.  Nonetheless, due to 
the effective date of the statute, the veteran's case is not 
affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).

At hearings in October 1996 and before the Board in August 
2001, the veteran testified that he went to Lakeside VA 
Medical Center because he was having trouble with the 
circulation in his legs.  He was told that he was being 
transferred to Northwestern Memorial Hospital to have an 
operation on his legs.  He related that he told them he did 
not care as long as he could get the surgery.  He indicated 
that when he woke up from surgery, a doctor told that him 
that he had had a heart attack. 

The veteran's wife related that she asked whether the 
government was going to pay and was told yes.  Before he was 
transferred, she was told to talk to a woman who told her 
that everything was arranged.  The woman asked to see the 
veteran's Medicare card, but the veteran's wife questioned 
why they needed the card when she thought the government was 
paying for the procedure.  

Nonetheless, he was transferred to Northwestern Memorial 
Hospital and underwent surgery.  His wife reported that she 
was told after surgery that he had suffered a heart attack 
but was doing better.  She related that he remained at 
Northwestern Memorial Hospital two or three days and was 
transferred back to the Lakeside VA Medical Center.  The 
veteran testified that the hospital bill was ultimately paid 
by Medicare and his wife's insurance.

Turning now to the merits of the veteran's claim, the Board 
notes that compensation under § 1151 requires that the 
veteran incur additional disability as a result of 
hospitalization, medical or surgical treatment furnished 
under any law administered by VA.  In this case, the Board 
finds that the veteran's claim must fail because the May 1990 
surgical procedure was not performed at a VA hospital and was 
not furnished under law administered by VA.  In addition, the 
weight of the evidence indicates that the veteran did not 
incur additional disability for purposes of § 1151 benefits.

First, it is uncontroverted that the veteran's May 1990 
surgical procedure was undertaken at a non-VA facility.  
Nonetheless, the Board notes that benefits may be paid under 
38 U.S.C.A. § 1151 for injuries resulting from treatment at a 
non-VA facility pursuant to a sharing agreement under 38 
U.S.C.A. § 8153.  

Specifically, in order to secure health-care resources which 
otherwise might not be feasibly available, or to effectively 
utilize certain other health-care resources, the Secretary 
may, when the Secretary determines it to be in the best 
interest of the prevailing standards of the Department 
medical care program, make arrangements, by contract or other 
form of agreement for the mutual use, or exchange of use, of 
health-care resources between Department health-care 
facilities and any health-care provider, or other entity or 
individual. The statute provides certain specific 
requirements when entering into such contracts or agreements. 

In a VA non-precedential General Counsel Conclusive Opinion 
(VAOPGCCONCL 6-98), VA determined that benefits may be paid 
under the old 38 U.S.C.A. § 1151 (for claims filed prior to 
October 1, 1997) for injuries resulting from the veteran's 
treatment in a non-VA facility pursuant to a sharing 
agreement under 38 U.S.C.A. § 8153.  In that case, the 
veteran was admitted to a VA medical facility for cancer 
treatment.  In connection with that treatment, he received 
radiation therapy which was administered at a non-VA medical 
facility pursuant to a specialized medical resources sharing 
agreement under 38 U.S.C.A. § 8153.  The General Counsel 
opinion stated that "treatment provided to the veteran in 
this case pursuant to 38 U.S.C.A. § 8153 would constitute 
treatment 'awarded under any of the laws administered by the 
Secretary' within the meaning of former section 1151."

Parenthetically, the Board notes that medical procedures 
performed by non-VA facilities may be eligible for 
reimbursement in certain circumstances, but the veteran is 
not seeking reimbursement for these procedures.  See 38 
U.S.C.A. § 1728 (West 2002).  Rather, he is seeking benefits 
under § 1151 for disability resulting from the procedures and 
their complications.

Nonetheless, there is no indication that the veteran's 
surgical procedure was authorized by VA pursuant to a sharing 
agreement.  Specifically, on remand from the Board in August 
1999, a review of the veteran's hospital and billing records 
was undertaken.  In February 2001, the RO appears to have 
made no less than eight telephone calls to various VA billing 
offices to determine whether VA had authorized the veteran's 
surgical procedure.  

In a March 2001 Report of Contact, a member of the RO staff 
indicated that numerous called to various offices at VA 
Lakeside Medical Center and VA Westside Medical Center, 
including the Fee Base office, had failed to show records 
authorizing the veteran's surgery at a non-VA facility.  The 
staff member also contacted the Patient Advocate working out 
of the Hospital Director's office and was satisfied that a 
thorough search had been conducted of the records.  The RO 
staff member also indicated that she had received a call from 
an employee in the Fee Base office at Westside who indicated 
that there was nothing in the veteran's entire file showing 
authorization for treatment at a non-VA facility.  

Thereafter, the same RO staff member attempted to contact the 
Billing Office at Northwestern Memorial Hospital, who agreed 
to reopen the veteran's account to ascertain who paid for 
treatment.  In a March 2001 Report of Contact, the RO staff 
member reported that she had spoken with the Medicare Billing 
specialist at Northwestern Hospital that they had no record 
of VA authorizing payment for the veteran's May 1990 
procedure.  

The Billing specialist related to the RO staff member that 
the billing record would have clearly stated that VA was 
authorizing the procedure in question but did not.  The 
procedure had been paid for by the veteran's Medicare.  Based 
on the above evidence, the Board is satisfied that a thorough 
review of the veteran's VA and private hospital and billing 
records have failed to reflect authorization for the 
veteran's May 1990 surgical procedure at a non-VA facility.  
Therefore, there is no basis on which to establish benefits 
under § 1151.

Although the veteran's wife testified that a VA hospital 
employee told her that the government would pay for the 
veteran's surgery and the veteran also testified that his 
primary doctor at VA told him that VA would cover the 
expenses, the advice of a VA treating physician for a veteran 
to be treated at a non-VA hospital is not specific 
authorization.  Cf. Smith v. Derwinski, 2 Vet. App. 378, 378-
79 (1992). 

Neither the advice or recommendation of his treating 
physician or the comments of a hospital employee would serve 
to establish that the hospitalization and surgical treatment 
at Northwestern Memorial Hospital University were, indeed, 
hospitalization or medical or surgical treatment by VA or 
authorized to be performed on VA's behalf.  Similarly, the 
fact that the veteran was transferred back to a VA facility 
in the post-operative period is not sufficient to establish 
that VA authorized the surgery itself.  For these reasons 
alone, the claim must be denied.

Next, even if the veteran's surgical procedure had been 
authorized, the Board finds that he did not incur additional 
disability as a result.  In support of his claim, the veteran 
submitted a private hospital record dated in July 1990, 
written in connection with an elective cardiac 
catheterization.  In referencing the May 1990 surgical 
procedure, the veteran's private treating physician related 
that the veteran had a myocardial infarction "apparently in 
the perioperative period."  Of note, the cardiac 
catheterization showed no definite focal wall motion 
abnormalities but poor left ventricular compliance.  

Nonetheless, in the discharge summary, the private physician 
concluded that the veteran had experienced a subendocardial 
myocardial infarction in the perioperative period while 
undergoing surgery in May 1990.  In a September 2001 letter, 
the same private physician reiterated his opinion that the 
veteran did, in fact, experience a subendocardial myocardial 
infarction at the time of surgery or immediately following 
surgery in May 1990.  He also characterized the veteran as 
being "in the Veterans Administration System in Chicago" at 
the time.  He based his opinion on the results of the blood 
work the veteran had during that hospitalization.  

While supportive of the veteran's claim, the Board places 
greater probative weight on the contemporaneous medical 
record associated with the claims file at the time of the 
surgery.  Specifically, the medical evidence shows that the 
day following surgery, cardiac enzyme laboratory tests 
reflected some element of "myocardial ischemia/infarction."  
However, it appears that further testing, in fact, ruled out 
a myocardial infarction.  

Specifically, the Surgical Intensive Care Unit transfer note 
from Northwestern Memorial Hospital dated May 9, 1990, 
reflects that two more sets of laboratory tests were negative 
for cardiac enzymes and that the veteran did not have a 
myocardial infarction.  Similarly, the discharge summary also 
reflected that the veteran was being transferred back to the 
VA hospital "after ruling out for myocardial infarction."  

Moreover, when he was transferred back to the VA hospital, 
there is no evidence of follow-up cardiology treatment.  When 
he was ultimately discharged from the hospital on May 12, 
1990, the treating physician referenced a "small increase in 
[the veteran's] cardiac isoenzymes without 
electrocardiographic changes, consistent with possible 
myocardial infarction" but concluded that the cardiology 
service at the private hospital was "not convinced that this 
was a myocardial infarction and [the veteran] remained 
hemodynamically stable throughout."  The discharge diagnoses 
did not include a myocardial infarction.  

Despite the veteran's testimony and statements and his wife's 
testimony of what they were told at the time of the veteran's 
May 1990 surgery, the Board places greater weight on the 
contemporaneous medical evidence showing that, while the 
veteran's cardiac enzymes showed a small increase, further 
follow-up determined that he had not, in fact, suffered a 
myocardial infarction during the time of his surgery.  

This conclusion is also supported by a June 2000 VA opinion 
(without an examination).  At that time, a VA cardiologist 
was asked to review the records and offer an opinion whether 
the veteran suffered a myocardial infarction during surgery.  
After a review of the record, the VA cardiologist reported 
that he "was not convinced" that the veteran had a 
myocardial infarction.  

In a follow-up August 2000 VA examination, the same VA 
cardiologist conducted a physical examination of the veteran 
and concluded that the veteran demonstrated significant 
peripheral vascular disease and symptoms of congestive heart 
failure.  However, the VA cardiologist unequivocally opined 
that there was no evidence of myocardial infarction and no 
evidence that the veteran had suffered a myocardial 
infarction during his hospitalization at Northwestern 
Memorial Hospital.  Given that the June and August 2000 
reports were rendered to address the exact issue on appeal, 
the Board places great weight on the reviewing examiner's 
medical opinion.

The Board has carefully considered the testimony of the 
veteran and his wife that the veteran experienced a 
myocardial infarction during surgery in May 1990.  Although 
their statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

The veteran's and his wife's assertions are of little 
probative value in light of the weight of the evidence 
showing no indication of a myocardial infarction in May 1990.  
They lack the medical expertise to offer an opinion as to the 
existence of a medical disorder, as well as to the medical 
causation of any current disability.  Id.  Accordingly, the 
Board accords their testimony, while found to be truthful, of 
less probative weight as to the medical question at issue.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2004, and July 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in March 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the March 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, private and VA medical records 
contemporaneous with the May 1990 surgery are of record.  

Also of note, the veteran more recently argued that VA failed 
in its duty to assist the veteran in obtaining quality-
assurance records from the VA medical center.  However, the 
facts are undisputed that the procedure which gives rise to 
this § 1151 claim occurred in a non-VA hospital.  Moreover, 
the veteran acknowledged that he did not know whether such 
records existed or if they were relevant to the claim.  

As such, the Board can find no basis to delay resolution of 
this claim in order to undertake a fishing expedition for 
records that may or may not exist, that may or may not be 
relevant, and that were not undertaken as part of a procedure 
at a non-VA hospital.  For that reason, the Board need not 
address the issue of whether the provisions of 38 U.S.C.A. 
§ 5705 (addressing confidentiality of quality-assurance 
records) are inconsistent with the provisions of 38 U.S.C.A. 
§ 5103A (duty to assist).

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in June and August 2000.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.



	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of surgery in May 1990 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


